


Exhibit 10.61

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of
                          , by and between FIRSTCITY FINANCIAL CORPORATION, a
Delaware corporation (the “Company”),
and                            (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

 

WHEREAS, the Certificate of Incorporation (the “Charter”) and/or Bylaws of the
Company (the “Bylaws”) require indemnification of the officers and directors of
the Company, and Indemnitee may also be entitled to indemnification pursuant to
the General Corporation Law of the State of Delaware (the “DGCL”);

 

WHEREAS, the Charter and/or Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;

 

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents (which for the purposes of this Agreement shall not include any
Indemnitee acting in his or her capacity as outside counsel to the Company) and
fiduciaries, the significant and continual increases in the cost of such
insurance and the general trend of insurance companies to reduce the scope of
coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;

 

WHEREAS, in order for Indemnitee to continue to serve the Company in such
capacity, Indemnitee desires to enter into this Agreement with the Company as a
supplement to and in furtherance of the indemnification provided to Indemnitee
by applicable law, the Company’s governing documents and available insurance;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure Indemnitee that there
will be increased certainty of such protection in the future;

 

--------------------------------------------------------------------------------


 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law, regardless of any
amendment or revocation of the Charter or Bylaws, so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Bylaws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Services to the Company. 
Indemnitee agrees to serve as a director of the Company.  Indemnitee may at any
time and for any reason resign from such position (subject to any other
contractual obligation or any obligation imposed by law), in which event the
Company shall have no obligation to Indemnitee under this Agreement with respect
to such position; provided, that such indemnification provisions shall remain in
effect with respect to any other position in which the Indemnitee continues to
serve the Company or an Enterprise.  This Agreement shall not be deemed an
employment contract between the Company (or any of its subsidiaries or any
Enterprise) and Indemnitee and nothing contained herein is intended to create in
Indemnitee any right of employment by the Company.  The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as a director of the Company with respect to actions taken or
not taken while Indemnitee served in an indemnified capacity with the Company.

 

Section 2.                                           Definitions.  As used in
this Agreement:

 

(a)                                 “Corporate Status” describes the status of a
person as a current or former director, officer, employee, agent or trustee of
the Company or of any other Enterprise which such person is or was serving at
the request of the Company.

 

(b)                                 “Enforcement Expenses” shall mean all costs,
fees and expenses, including, without limitation, all retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, reasonable attorneys’ fees and all other disbursements or expenses of the
types customarily, incurred by Indemnitee arising out of, relating to or
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, or otherwise pursuing or defending an action or
threatened or proposed action to enforce indemnification or advancement rights,
or an appeal or appeals from such action or from subsequent appeals, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedeas bond or other appeal bond or its equivalent.

 

(c)                                  “Enterprise” shall mean any corporation
(other than the Company), partnership, joint venture, trust, employee benefit
plan or other legal entity of which Indemnitee is or was serving at the request
of the Company as a director, officer, employee, agent or trustee.

 

2

--------------------------------------------------------------------------------


 

(d)                                 “Expenses” shall mean all liabilities,
losses, damages, costs, fees and expenses, including, without limitation, all
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, reasonable attorneys’ fees and all other
disbursements or expenses of the types customarily, incurred by Indemnitee
arising out of, relating to or incurred in connection with prosecuting,
defending, preparing (or determining whether) to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or an appeal or appeals resulting from a Proceeding or appeal
therefrom, including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

 

(e)                                  “Independent Counsel” means a law firm, or
a partner (or, if applicable, member) of such a law firm, that is experienced in
matters of Delaware corporation law and neither presently is, nor in the past
five years has been, retained to represent: (i) the Company, any Enterprise or
Indemnitee in any matter material to any such party (other than with respect to
matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel and to
indemnify such counsel against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

 

(f)                                   The term “Proceeding” shall include any
threatened, pending or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened, reasonably anticipated (whether or not same shall
actually occur) or completed proceeding, whether brought in the right of the
Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee was, is or will or might be involved
as a party or otherwise by reason of the fact that Indemnitee is or was a
director of the Company or is or was serving at the request of the Company as a
director, officer, employee, agent or trustee of any Enterprise or by reason of
any action taken or not taken by him or of any action taken or not taken on his
part while acting as director of the Company or while serving at the request of
the Company as a director, officer, employee, agent or trustee of any
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses can be provided under this Agreement or by applicable
law; provided however, that the term “Proceeding” shall not include any action,
suit or arbitration, or part thereof, initiated by Indemnitee to enforce
Indemnitee’s rights under this Agreement as provided for in Section 13(e) of
this Agreement.

 

Section 3.                                           Indemnity in Third-Party
Proceedings.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding, other than a Proceeding by or in
the

 

3

--------------------------------------------------------------------------------


 

right of the Company to procure a judgment in its favor (except to the extent
permitted by applicable law). Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his behalf
arising out of, relating to or in connection with such Proceeding or any claim,
issue or matter therein, if Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal proceeding, had no reasonable cause to believe
that his conduct was unlawful. Indemnitee shall not enter into any settlement
arising out of, relating to or in connection with a Proceeding without approval
in advance by the Company, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

Section 4.                                           Indemnity in Proceedings by
or in the Right of the Company.  The Company shall indemnify Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by him or on his behalf arising out of, relating to or in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company, No indemnification for
Expenses shall be made under this Section 4 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery (the “Delaware Court”) or any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for such expenses as the Delaware Court
or such other court shall deem proper.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement and except as provided in Section 8, to the
extent that Indemnitee is a party to or a participant in and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by him in connection therewith.  If Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf arising out of, relating to or
in connection with each successfully resolved claim, issue or matter. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice
(including, without limitation, for failure to prosecute), shall be deemed to be
a successful result as to such claim, issue or matter.

 

Section 6.                                           Indemnification For
Expenses of a Witness. Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of his Corporate Status, a witness (or
a possible witness) in any Proceeding to which Indemnitee is not a party and is
not threatened to be made a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.

 

4

--------------------------------------------------------------------------------


 

Section 7.                                           Additional Indemnification.

 

(a)                                 Except as provided in Section 8,
notwithstanding any limitation in Sections 3, 4 or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or is threatened (or reasonably likely to be threatened) to be made a
party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with the Proceeding.

 

(b)                                 For purposes of Section 7(a), the meaning of
the phrase “to the fullest extent permitted by law” shall include, but not be
limited to:

 

(i)                                     to the fullest extent permitted by any
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL or such provision thereof;

 

(ii)                                  to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors; and

 

(iii)                               if Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines or amounts paid in settlement actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with any Proceeding, and any appeal therefrom but not, however for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses, judgments, fines or amounts paid in settlement to
which Indemnitee is entitled.

 

Section 8.                                           Exclusions. 
Notwithstanding any provision in this Agreement to the contrary, the Company
shall not be obligated under this Agreement:

 

(a)                                 to make any indemnity for amounts otherwise
indemnifiable hereunder (or for which advancement is provided hereunder) if and
to the extent that Indemnitee has otherwise actually received such amounts under
any insurance policy, contract, agreement or otherwise, unless Indemnitee is for
any reason obligated to return same or likely to be so obligated;

 

(b)                                 to make any indemnity for an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of state statutory law
or common law;

 

(c)                                  to make any indemnity or advancement that
is prohibited by applicable law; or

 

(d)                                 to make any indemnity or advancement for
claims initiated or brought by Indemnitee (including Expenses incurred by
Indemnitee in defending any affirmative defenses or counterclaims brought or
made in connection with a claim initiated by Indemnitee), except (i) with
respect to Proceedings brought to establish or enforce a right to receive
Enforcement Expenses or indemnification under this Agreement or any other
agreement or insurance policy or

 

5

--------------------------------------------------------------------------------


 

under the Charter or Bylaws now or hereafter in effect relating to
indemnification or advancement (which shall be governed by Section 13(e) of this
Agreement), (ii) if the Board has approved the initiation or bringing of such
claim, or (iii) as otherwise required under Delaware law.  For the avoidance of
doubt, Indemnitee shall not be deemed, for purposes of this subsection, to have
initiated or brought any claim by reason of (a) having asserted any affirmative
defenses in connection with a claim not initiated by Indemnitee or (b) having
made any counterclaim (whether permissive or mandatory) in connection with any
claim not initiated by Indemnitee.

 

Section 9.                                           Advances of Expenses.  The
Company shall advance, to the extent not prohibited by law, the Expenses
incurred by Indemnitee in connection with any Proceeding, and such advancement
shall be made within twenty (20) days after the receipt by the Company of a
statement or statements requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that Indemnitee undertakes to the fullest extent
required by law to repay the advance if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company. 
The right to advances under this paragraph shall in all events continue until
final disposition of any Proceeding, including any appeal therein.  Nothing in
this Section 9 shall limit Indemnitee’s right to advancement pursuant to Section
13(e) of this Agreement.

 

Section 10.                                    Procedure for Notification and
Defense of Claim.

 

(a)                                 To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request therefor
and, if Indemnitee so chooses pursuant to Section 11 of this Agreement, such
written request shall also include a request for Indemnitee to have the right to
indemnification determined by Independent Counsel.

 

(b)                                 The Company will be entitled to participate
in the Proceeding at its own expense.

 

Section 11.                                    Procedure Upon Application for
Indemnification.

 

(a)                                 To obtain indemnification, Indemnitee shall
promptly submit to the Company a written request, including therein or therewith
a request for Independent Counsel and such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification; provided,
however, notwithstanding the foregoing, if the Company agrees that the
Indemnitee is entitled to indemnification, the Company shall not be required to
engage Independent Counsel.

 

6

--------------------------------------------------------------------------------


 

The Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification and shall commence the process to retain Independent Counsel
with respect to determining whether indemnification is appropriate and granted.

 

(b)                           Independent Counsel’s determination whether to
grant Indemnitee’s indemnification request shall be made promptly, and in any
event within 60 days following receipt of a request for indemnification pursuant
to Section 11(a). The right to indemnification as granted by this Agreement
shall be enforceable by Indemnitee by request to have such matter determined in
any court of competent jurisdiction if the Independent Counsel denies such
request, in whole or in part, or fails to respond within such 60-day period.  It
shall be a defense to any such action (other than an action brought to enforce a
claim for the advance of costs, charges and expenses under Section 10 hereof
where the required undertaking, if any, has been received by the Company) that
Indemnitee has not met the standard of conduct set forth in Section 3 hereof,
but the burden of proving such defense by clear and convincing evidence shall be
on the Company. Neither the failure of the Independent Counsel to have made a
determination prior to the commencement of such action that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct set forth in Section 3 hereof, nor the fact that
there has been an actual determination by Independent Counsel that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has or has not met the applicable
standard of conduct.  The Indemnitee’s expenses (including reasonable attorneys’
fees) incurred in connection with successfully establishing Indemnitee’s right
to indemnification, in whole or in part, in any such proceeding or otherwise
shall also be indemnified by the Company as Enforcement Expenses.

 

(c)                            The Indemnitee shall be presumed to be entitled
to indemnification under this Agreement upon submission of a request for
indemnification pursuant to Section 11, and the Company shall have the burden of
proof in overcoming that presumption in reaching a determination contrary to
that presumption.  Such presumption shall be used as a basis for a determination
of entitlement to indemnification unless the Company overcomes such presumption
by clear and convincing evidence.

 

Section 12.                                    Effect of Certain Proceedings.

 

(a)                                 The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of guilty, nolo contendere or its equivalent, shall not of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that Indemnitee had reasonable
cause to believe that his conduct was unlawful.

 

(b)                                 The knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Company or any
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

7

--------------------------------------------------------------------------------

 

Section 13.                                    Remedies of Indemnitee.

 

(a)                                 Subject to Section 13(f), in the event that
(i) a determination is made pursuant to Section 11 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 9 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 11(a) of this Agreement within sixty (60) days
after receipt by the Company of the request for indemnification that does not
include a request for Independent Counsel, (iv) payment of indemnification is
not made pursuant to Section 5 or 6 or the last sentence of Section 11(a) of
this Agreement within ten (10) days after receipt by the Company of a written
request therefor or (v) payment of indemnification pursuant to Section 3, 4 or 7
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication by a court of his entitlement to such
indemnification or advancement.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 11(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
Section 13 shall be conducted in all respects as a de novo trial on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination. 
In any judicial proceeding commenced pursuant to this Section 13, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 11(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 13, absent a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification.

 

(d)                                 The Company shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 13 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

(e)                                  The Company shall indemnify Indemnitee
against any and all Enforcement Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such Enforcement
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advancement from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be, in the suit for which indemnification or
advancement is being sought.

 

(f)                                   Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be

 

8

--------------------------------------------------------------------------------


 

made prior to the final disposition of the Proceeding, including any appeal
therein; provided, that the Company is complying with its obligations hereunder
with respect to the advancement of Expenses; provided, however, that if the
Company is not in compliance with such obligations hereunder, Indemnitee may
appeal to the Independent Counsel with respect to the advancement of Expenses.

 

Section 14.                                    Non-exclusivity: Survival of
Rights: Insurance: Subrogation.

 

(a)                                 The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Charter, the Bylaws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.  To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement than would be
afforded currently under the Charter, Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, hall not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, agents or trustees of the Company or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee, agent or trustee under such policy or
policies.  If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(c)                                  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee (subject to any amounts currently due to
Indemnitee under such right of recovery), who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d)                                 The Company’s obligation to provide
indemnification or advancement hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee, agent or trustee of
any other Enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement from such other Enterprise.

 

9

--------------------------------------------------------------------------------


 

Section 15.                                    Duration of Agreement.  This
Agreement shall continue until and terminate upon the later of: (a) ten (10)
years after the date that Indemnitee shall have ceased to serve as a director of
the Company or (b) one (1) year after the final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement hereunder and of any proceeding,
including any appeal, commenced by Indemnitee pursuant to Section 13 of this
Agreement relating thereto.  This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
his heirs, personal representatives, executors and administrators.  The Company
shall require and cause any successor, and any direct or indirect parent of any
successor, whether direct or indirect by purchase, merger, consolidation or
otherwise, to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

Section 16.                                    Reliance; Entire Agreement.  If
any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; (b)
such provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

Section 17.                                    Enforcement.

 

(a)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as a director of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving (or continuing to serve) as a director of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Charter, the Bylaws and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.

 

Section 18.                                    Modification and Waiver.  No
supplement, modification or amendment, or waiver of any provision, of this
Agreement shall be binding unless executed in writing by the parties thereto. 
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

 

10

--------------------------------------------------------------------------------


 

Section 19.                                    Notice by Indemnitee.  Indemnitee
agrees promptly to notify the Company in writing upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification or advancement as provided hereunder.  The failure of Indemnitee
to so notify the Company shall not relieve the Company of any obligation which
it may have to Indemnitee under this Agreement or otherwise.

 

Section 20.                                    Notices.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                 If to Indemnitee, at the most recent address
as Indemnitee shall provide to the Company.

 

(b)                                 If to the Company to:

 

FIRSTCITY FINANCIAL CORPORATION

6400 Imperial Drive

P.O. Box 8216

Waco, Texas 76714-8216

Attention: Counsel

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 21.                                    Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, as
finally determined by the Independent Counsel or a court of competent
jurisdiction, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Proceeding in such proportion as is deemed fair and reasonable in light of
all of the circumstances in order to reflect (i) the relative benefits received
by the Company and Indemnitee in connection with the event(s) and/or
transaction(s) giving rise to such Proceeding; and/or (ii) the relative fault of
the Company (and its directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and/or transactions.

 

Section 22.                                    Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  The Company
and Indemnitee hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement may be brought
in state or federal court of Texas or Delaware, (ii) consent to submit to the
exclusive jurisdiction of a Texas or

 

11

--------------------------------------------------------------------------------


 

Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) consent to service of process at the
address set forth in Section 20 of this Agreement with the same legal force and
validity as if served upon such party personally within the States of Texas or
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Texas or
Delaware court has been brought in an improper or inconvenient forum.

 

Section 23.                                    Identical Counterparts.  This
Agreement may be executed in one or more counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.  Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

Section 24.                                    Miscellaneous.  The headings of
the paragraphs of this Agreement are inserted for convenience only and shall not
be deemed to constitute part of this Agreement or to affect the construction
thereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

12

--------------------------------------------------------------------------------
